Citation Nr: 1828819	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  14-28 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a lumber spine disorder. 

2. Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Ronald Sykstus, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1976 to April 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2012 and September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified at a video-conference board hearing before the undersigned Veterans Law Judge (VLJ) in August 2017.  A transcript is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  While the Board sincerely regrets the delay, the Veteran's claims are remanded for further development in accordance with VA's duty to assist.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claims are afforded every consideration.

The evidence of record indicates that the Veteran has applied for Social Security Administration (SSA) disability benefits.  See February 2014 Third Party Correspondence; August 2017 Board Hearing.  There is no indication that the RO has attempted to obtain these records.  Accordingly, to the extent that these SSA disability records exist and may be relevant to the claim, VA is obliged to attempt to obtain and the supporting documents on which the decision was based and consider those records in adjudicating this appeal.  Hayes v. Brown, 9 Vet. App. 67 (1996).  The Board has no discretion and must remand this appeal to obtain any SSA records.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (c)(2) (2017).

Further, the Veteran's treatment records from Dr. Walley should be obtained, as well as his updated VA treatment records.  Additional VA medical opinions are also required, as set forth below. 

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's SSA records pertaining to disability benefits, including any decisions, application materials, and supporting medical evidence.

2. Obtain the Veteran's VA treatment records, dated from April 2017 forward.

3.  Make arrangements to obtain the Veteran's complete treatment records from Dr. Walley, dated from 1993 forward.

4. Thereafter, arrange for the Veteran to undergo VA examination by a VA psychologist or psychiatrist.  The Veteran's claims file, including a copy of this REMAND, must be made available to and reviewed by the examiner in conjunction with the examination.  The examination report must reflect that such a review was undertaken.

(a)  The examiner must identify all current psychiatric disorders found to be present.  The examiner should clearly indicate whether the Veteran has PTSD in accordance with the DSM-4 and/or DSM-5. 

(b)  If the Veteran has PTSD, the examiner should review the claims folder to specifically include any evidence reflecting behavior changes at any time following the claimed sexual assault in October 1977, including service treatment records, service personnel records, lay statements and lay testimony as to behavior changes and provide an opinion as to whether the evidence indicates that the Veteran likely sustained a sexual assault in service, as asserted.  

(c) For any diagnosed psychiatric disorder, to include anxiety, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that it had its clinical onset during active service or is related to any incident of service, to include the in-service suicide gesture in June 1977 and/or other behavioral issues noted in the service treatment records and/or service personnel records.  

In providing these opinions, the examiner should specifically review the Veteran's service treatment records, service personnel records, hearing testimony in August 2017, typed statement provided by the Veteran at the time of his August 3, 2017 Board hearing concerning his PTSD claim, the buddy statement from the Veteran's brother (D.W.) received in January 2013, and his VA treatment records. 

A supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any opinion as requested, the examiner should fully explain the reason why such opinion could not be rendered.

5.  Schedule the Veteran for a VA examination of his lumbar spine.  The entire claims file, to include a copy of this REMAND, must be reviewed by the examiner in conjunction with the examination. The examiner should confirm in the examination report that he or she has reviewed the folder in conjunction with the examination. 

The examiner should elicit a full history from the Veteran.  Any medically indicated tests should be conducted. 

The examiner must identify all current low back disorders found to be present.  

The examiner should provide an opinion as to 
whether it is at least as likely as not (50 percent probability or greater) that any current low back disorder had its clinical onset during active service or is related to any incident of service, to include the incident when the Veteran jumped from a truck in April 1977 and landed on a metal bar (hitting his scrotum region) and/or when he fell and suffered a contusion to his lower back in September 1977.

A supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any opinion as requested, the examiner should fully explain the reason why such opinion could not be rendered.

6.  Finally, after the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


